          Case 1:17-cv-06335-AKH Document 129 Filed 12/07/20 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------- x
 BRENNAN CENTER FOR JUSTICE, et al.,                             :
                                                                 :
                                 Plaintiffs,                     :   ORDER REGULATING
                                                                 :   PROCEEDINGS
              v.
                                                                 :
                                                                 :   17-cv-6335 (AKH)
 U.S. DEPARTMENT OF JUSTICE, et al.,                             :
                                                                 :
                                 Defendants.                     :
                                                                 :
                                                                 :
 --------------------------------------------------------------- x

ALVIN K. HELLERSTEIN, U.S.D.J.:

         At the telephonic status conference held on December 4, 2020, the parties represented

that they are close to a settlement. Settlement of issues other than fees shall be completed by

December 18, 2020. Upon settlement, the parties shall file a stipulation for my signature

pursuant to Rule 41 of the Federal Rules of Civil Procedure, resolving all issues other than fees.

In the event that a settlement is not consummated, the parties shall appear for a status conference

on December 18, 2020, at 10:30 a.m. The issue of fees is to be negotiated by the parties. If not

resolved, the parties shall appear for a status conference on the issue of fees on March 26, 2021,

at 10:00 a.m.


                 SO ORDERED.

Dated:           December 7, 2020                            __/s/_Alvin K. Hellerstein______
                 New York, New York                          ALVIN K. HELLERSTEIN
                                                             United States District Judge
